Exhibit 10.3
GUARANTY AGREEMENT


1. The undersigned (whether one or more than one, “Guarantor”) for and in
consideration of Crown Financial, LLC (“Buyer”) entering into that certain
Account Purchase Agreement (the “Agreement”) of even date herewith between Buyer
and STW RESOURCES HOLDING CORP.(“Seller”) absolutely and unconditionally,
guarantee to Buyer the prompt and full performance by Seller of the obligations
(including the re-purchase obligation), representations, warranties and
covenants (“Obligations”) of Seller to Buyer under or relating to the Agreement.


2. This is a continuing guaranty and shall not be wholly or partially satisfied
or extinguished by payment of all amounts due as of any specified date, but
shall continue in full force and effect as to all Obligations created, incurred
or arising prior to the time notice of termination is given by the Guarantor to
Buyer under the provisions of paragraph 3.


3. Guarantor, may give written notice to Buyer that the Guarantor will not be
liable hereunder for any Obligations created, incurred or arising on accounts
receivable acquired by Buyer more than sixty days after the effective date of
such notice as provided below.  Notice will be effective as to the Guarantor who
gives such notice from and after (but not before) such time as the written
notice is actually delivered to, received by and receipted for in writing by
Buyer; provided however, such notice shall not in any way limit the liability of
the Guarantor giving such notice with respect to Obligations created, incurred
or arising prior to the effective date of such notice, or in respect to interest
or costs of collection thereafter accruing on or with respect to such
Obligations or with respect to attorneys’ fees thereafter becoming payable
hereunder with respect to such Obligations.


4. In the event of death of any Guarantor, the Obligations of the deceased
Guarantor shall continue in full force and effect as to all indebtedness that
shall have been created or incurred by Seller or which may thereafter be
incurred for which Buyer has, prior to Guarantor’s death, legally committed to
lend to Seller prior to the time when Buyer shall have received notice, in
writing, of termination in accordance with paragraph 3.  Notwithstanding the
death of a Guarantor, this guaranty shall continue in full force and effect as a
guaranty by the surviving Guarantors.


5. The release by Buyer of any Guarantor under this guaranty shall not affect
any other Guarantor hereunder who shall remain fully liable in accordance with
the terms of this guaranty. To the extent that there is more than one Guarantor,
the obligations pursuant to this Guaranty are joint and several.  If there are
signature lines for more than one Guarantor, any Guarantor who signs is
obligated even if other Guarantors for whom there is a signature line do not
sign.


6. All indebtedness of Seller to Guarantor, whether now existing or hereafter
arising (including indebtedness resulting from this guaranty) is hereby assigned
to Buyer to the extent of the amount of this guaranty as security for the
payment of all liability or liabilities of Seller or Buyer.  To the extent the
indebtedness of Seller to Guarantor (whether now existing or hereafter arising)
exceeds the amount of this guaranty; such indebtedness is hereby subordinated to
all liability or liabilities of Seller to Buyer.


7. Guarantor waives notice of acceptance of this guaranty and of any liability
to which it applies or may apply, and waives presentment and demand for payment
thereof, notice of dishonor or nonpayment thereof, notice of intent to
accelerate, notice of acceleration, collection or instigation of suit or any
other action by Buyer in collection thereof including any notice of default in
payment thereof or other notice to, or demand of payment therefor on, any
party.  Guarantor waives all defenses of a surety, at law or in equity, with
respect to this guaranty, including, without limitation, (a) any rights of a
surety to insist upon a creditor first exhausting all remedies against the
primary obligor of a debt or other collateral securing the debt, and (b) those
set forth in Rule 31 of the Texas Rules of Civil Procedure, Sections 17.001 and
34.005 of the Texas Civil Practice and Remedies Code, and Chapter 34 of the
Texas Business and Commerce Code.This is a guaranty of payment, not collection.

 
-1-

--------------------------------------------------------------------------------

 

8. Buyer may, at its option, at any time without the consent of or notice to
Guarantor, without incurring responsibility to Guarantor, without impairing or
releasing the obligations of the Guarantor, upon or without any items or
conditions and in whole or in part (a) change the manner, place or terms of
payment or change or extend the time of performance of, renew, or alter any
liability of Seller hereby guaranteed, or any liabilities incurred directly or
indirectly hereunder, and the guaranty herein made shall apply to the
liabilities of Seller, changed, extended, renewed or altered in any manner, (b)
sell, exchange, release, surrender, realize upon or otherwise deal  with  in any
manner and in any order any property at any time pledged or mortgaged to secure
or securing the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any offset against any said liabilities, (c)
exercise or refrain from exercising any rights against Seller to others, or
otherwise act or refrain from acting, and (d) settle or compromise any
liabilities hereby guaranteed or hereby incurred, and may subordinate the
payment of all or any part of such liabilities to the payment of any liabilities
which may be due to Buyer or others.  Buyer may, at its option, without the
consent of or notice to Guarantor, apply to the payment of the liability created
by this guaranty, at any time after such liability becomes payable, any monies,
property, or balance on deposit belonging to Guarantor.


9. Suit may be brought against any one or more Guarantor, less than all, without
joining Seller or Seller’s Customer (the account debtor) as a party, and without
impairing the rights of Buyer, its successors or assigns, against each
Guarantor; and Buyer may release any Guarantor or settle with such persons as
Buyer deems fit without releasing or impairing the rights of Buyer to demand and
collect the balance of such indebtedness from any other Guarantor not so
released.  Such settlement and release shall in no way impair the rights of the
Guarantors as among themselves.


10. This guaranty is for the benefit of Buyer, and for such other persons as may
from time to time become or be the beneficiaries of Buyer’s rights under the
Agreement, and this guaranty shall be transferable and negotiable, with the same
force and effect and to the same extent as Buyer’s rights under the Agreement
may be transferable; it being understood that upon the assignment or transfer by
Buyer of any of Buyer’s rights under the Agreement, the legal owner of Buyer’s
rights under the Agreement shall have all of the rights granted to Buyer under
this guaranty.


11. Buyer, its successors and assigns shall not be liable for failure to use
diligence in the collection of any matters hereby guaranteed, or in preserving
the liability of any person liable thereon, and the Guarantor waives presentment
for payment, notice of nonpayment, notice of acceleration, protest and notice
thereof, and diligence in bringing suit against any person liable for any
Obligations hereby guaranteed.  Payment of all amounts hereunder shall be made
at the offices of Buyer in Houston, Harris County, Texas.


12. If this guaranty is given by a corporation, then the undersigned
guaranteeing corporation does hereby acknowledge that it has investigated fully
the benefits and advantages which will be derived by it from execution of and
performance under this guaranty, and the Board of Directors of the guaranteeing
corporation has decided that, and the guaranteeing corporation does hereby
acknowledge, warrant and represent that, a direct or an indirect benefit will
accrue to the guaranteeing corporation by reason of execution of and performance
under this guaranty and that a resolution to such effect has been duly adopted
by the board of directors of the corporation.


EXECUTED THIS_______ DAY OF JANUARY, 2014.


LEE MADDOX
____________________________
By: Lee Maddox, individually
 
STATE OF TEXAS
COUNTY OF ______________


This instrument was acknowledged before me on  ___________________, 2014 by Lee
Maddox.

 
___________________________________________
                                                                                                           Notary
Public in and for the State of Texas